Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1, 3-7, 9-10, 12-19, 21 and 23-24 are pending.  Claims 1, 3-7, 9-10 and 12 are the subject of this NON-FINAL Office Action.  Claims 13-19, 21 and 23-24 are withdrawn.  
The Office presents this second Non-Final Office Action to specifically address the phosphorothioate bond (“wherein the ‘T’ nucleotide located at the 3' end of the first spacer sequence contains a phosphorothioate bond”) which is not explicitly taught in XIE (the previous 102 reference).  It is noted that Applicants fail to address the fact that Varley teaches this very common Illumina adapter feature (pg. 10, col. 1 (“We purchased two methylated DNA oligonucleotides from IDT (www.idtdna.com) as follows: [Illumina]Adap Methyl PE1 (ACACTCTTTCCCTACACGACGCTCTTCCGATC*T) and [Illumina]Adap Methyl PE2 (59P-GATCGGAAGAGCGGTTCAGCAGGAATGCCGA*G)”)) in their Reply filed 09/28/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 3-6, 9-10 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over XIE (US 2014/0155274), in view of Varley et al., Dynamic DNA methylation across diverse human cell lines and tissues, Genome Res. 2013 Mar;23(3):555-67. doi: 10.1101/gr.147942.112. Epub 2013 Jan 16 and Schiemer, Illumina TruSeq DNA Adapters De-Mystified, Tufts Univ. Core Facility, 08/04/2011.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar adapter sequences and optimize barcodes based on the application with a reasonable expectation of success.
	As to claims 1-2 and 10, XIE teaches adapters comprising two oligonucleotides in Illumina paired-end Y-adapter with 5’-PCR primer binding site(s)-sequencing primer binding site(s)-barcode(s)-spacer TGACT-3’ and its’ complement, T overhang (paras. 0138, 0144, 0197 and Fig. 10).
	As to claims 9 and 12, these claims statements of intended use are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”  See MPEP § 2114(II).
XIE does not explicitly teach wherein the "T" nucleotide located at the 3' end of the first spacer sequence contains a phosphorothioate bond (claim 1); the barcode sequences of claims 3-4; or the adapters sequences of claims 5-6.

To avoid sequencing errors resulting from cluster overlap (i.e. low sequence complexity) and to reduce potential ligation bias, an additional two to five base extension—CT, ACT, GACT, or TGACT was added to the 3'-end of each barcode. These sequences mimic the T-overhang in the conventional Illumina paired-end adapter and conserve the sequence of the last two bases. For each of the 150 final barcodes, these four different adapter extensions were attached to the 3' end of the barcode.

This is also stated in paragraph 0198: “Adapters were then designed in the same Y-shaped construct as the conventional Illumina paired-end adapter with a 22 to 25 base-pair extension that contained the barcode and a T-overhang (FIG. 10B).”  This is shown in Figure 10B:

    PNG
    media_image1.png
    388
    1046
    media_image1.png
    Greyscale

Thus, at the very least XIE suggests to use “conventional Illumina paired-end adapter” with “an additional two to five base extension—CT, ACT, GACT, or TGACT was added to the 3'-end of each barcode.”
	The “conventional Illumina paired-end adapter” included “a recommendation that you have a phosphorothioate bond between the 3’ end C and T nucleotides” which “allows a very strong bond between the C and T overhang” (Schiemer, pg. 2; see also 
As to barcode sequences of claims 3-4, or the adapters sequences of claims 5-6, XIE provides extensive guidance to optimize barcode sequences including the length and sequence based on how many unique identifiers/molecular barcodes are needed (paras. 0014-22, 0090-94).  For example, XIE explains that
The barcoding process can be modeled analytically to calculate the barcode length required to uniquely barcode a substantial fraction of a sample of target nucleic acid molecules. A substantial fraction or percentage includes 80%, 90%, 95%, 96%, 97%, 98%, 99%, 99.5%, 99.9% and higher. According to one aspect, a pool of random barcode sequences is provided. Consider a stock pool of barcodes with length L containing multiple copies of the 4L barcodes. According to one embodiment, in order to barcode a sample of N target nucleic acid molecules, a sample containing M barcode molecules of random sequence is taken from a large barcode pool and added to the sample of N target nucleic acid molecules such that M>N. Because the identity of the M barcode molecules is random, the copy number distribution of the barcode sequences added to the sample is given by the Poisson Distribution where P(k)=(M/4L)ke−M/4̂L/k! where k is the copy number. A random subset of these M barcode molecules will then label the N target nucleic acid molecules, a process which is also described by the Poisson Distribution. Hence, the distribution of target nucleic acid molecules for which a j−1 other target nucleic acid molecules share the same barcode sequence is given by P(j)=(N/4L)je−N/4̂L/j! FIG. 8 shows a plot of the calculated fraction of molecules that are uniquely barcoded as a 

(para. 0093).  A skilled artisan of ordinary creativity would have arrived at the claimed barcode sequences of 12 bases to uniquely barcode up to 1012 target nucleic acids based on the length calculation above.
	As to the additional adapter sequence TACACTCTTTCCCTACACGACGCTCTTCCGATC, this is a common adapter sequence comprising primer binding sites as demonstrated by Varley (ilAdap PE1 and PE2; pg. 10, col. 1).  A skilled artisan of ordinary creativity would have been motivated to apply this common Illumina adapter sequence to the Illumina Y-adapters of XIE to similarly sequence target nucleic acids.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar adapter sequences to the Y-adapters of the prior art to yield similar sequencing adapters with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over XIE, in view of SCHMITT (US20170211140).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar biotin-labeled Y-adapters to the Y-
As to claim 1 XIE teach the elements of this claim as explained above.
XIE does not explicitly teach wherein the 5' end of the first oligonucleotide strand or the 3' end of the second oligonucleotide strand is labelled with biotin.
However, biotin labeling of adapters was familiar in the art to allow enrichment of strands.  For example, SCHMITT teaches biotin-labeled Y-adapters to allow the strand comprising the biotin is separated from the other strand and each are independently amplified and sequenced (paras. 0007, 0013, 0051, 0055, 0144, 0207, Table 1, Fig. 11).  A skilled artisan would have been motivated to apply this familiar strand-separation technique to the Y-adapter of XIE to achieve the same purpose of dual-strand (i.e. bidirectional) sequencing as in XIE.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar biotinylated adapters of the prior art to the adapters of XIE with a reasonable expectation of success.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637